DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
The amendment filed 3/2/2022 has been entered.  Claims 7 and 10 have been canceled.  Claims 1-6, 8-9, and 11-33 are pending in the application.  Claims 25-33 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-6, 8-9 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites that “an intermediate layer made of lacquer…the intermediate layer includes an organic, layer-forming lacquer or is formed completely of the lacquer” (emphasis added) on lines 2 and 7-9, however, given that claim 1 further recites “wherein the intermediate layer is formed from several partial layers, of which an upper layer consists essentially of the organic lacquer…and a lower partial layer consists essentially of anodic oxidized aluminum of the substrate” (emphasis added) on lines 16-20, it is unclear how the intermediate layer can be “formed completely of the lacquer” as recited on lines 7-8 if lines 16-20 of claim 1 require the intermediate layer to include a lower layer that is not formed from the lacquer and instead “consists essentially of anodic oxidized aluminum of the substrate”.  Thus, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Dependent claims 2-6, 8-9 and 11-24 do not remedy the above and hence are indefinite for the same reasons.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation “the ionic photo-polymerization and crosslinking” on line 2, however, given that claim 1 has been amended to delete the term “photo-”, the limitation lacks clear antecedent basis.  Claim 2 also recites “the effect of UV-radiation”, however, “the effect” lacks clear antecedent basis.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the limitation "the average wavelength of the spectral range of the electromagnetic radiation" in lines 3-4.  There is insufficient antecedent basis for this limitation(s) in the claim.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim, particularly given that “the intermediate layer” has more than one “surface”.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 recites the limitation "the side of the multi-layer optical system" (emphasis added) in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites that “the intermediate layer is hardened by an ionic photo-polymerization and crosslinking”, however, given that claim 9 depends upon claim 1 which has been amended to recite that “the intermediate layer includes an organic, layer-forming lacquer or is formed completely of the lacquer, which is hardened by ionic polymerization initiated by photo-chemical excitation and crosslinking”, claim 9 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-5, 8-9, 15-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gillich (USPN 6,310,737). Gillich disclose a reflector comprising a metal substrate or reflector body (Abstract), particularly an aluminum surface with a purity of 98.3% or higher (Col. 2, lines 24-31; reading upon the claimed “substrate consisting of essentially aluminum” of instant claim 1 and the claimed purity of instant claim 22), that has been subjected to a pre-treatment such as by anodizing (Col. 2, line 25-Col. 3, line 36) to provide a preferred pretreatment layer made of anodized aluminum and having a thickness of at least 10nm to a greatest thickness of 1500nm, preferably 100nm to 200nm (Col. 3, lines 31-43; reading upon the claimed “lower partial layer consists essentially of anodic oxidized aluminum of the substrate, the lower partial layer having a thickness in the range of 0.010 µm to 10.0 µm” of instant claim 1); and upon which at least the following layers are superimposed: a functional coating a) deposited on the pre-treatment layer, such as a varnish, lacquer or polymer coating, having a thickness of 0.5 to 20µm (Col. 3, lines 51-56, reading broadly upon the claimed “upper partial layer consists essentially of the organic lacquer having a thickness in the range of 0.3 micrometers (µm) and 1.0 µm” of instant claim 1); and a reflection layer structure b) comprising a reflecting layer, such as a layer of silver (Col. 6, lines 22-25; reading upon the claimed “lower layer is a metallic layer consisting essentially of silver, which forms a reflective layer” as recited in instant claim 1), with a thickness of 10 to 200nm (Col. 6, lines 25-26; as in instant claim 15); and a protective layer or transparent ceramic layer which is preferably in the form of a silicon oxide of general formula SiOx with x representing a number from 1.1 to 2.0, or in the form of an aluminum oxide of thickness 3nm or greater (Abstract; Col. 1, lines 57-63; reading upon the claimed “lower dielectric or oxidic layer consists essentially of at least one of Al2O3 and SiO2” of instant claim 1, or more particularly, reading upon the claimed “silicon oxidic covering layer” of instant claim 16).  Gillich discloses that the functional coating a) may be formed from polymers such as polyesters, epoxy and acrylic lacquer (Col. 3, lines 61-65); applied by a coating method such as “coil coating” (e.g. as in instant claim 23) over the pre-treatment layer (Col. 5, lines 39-42), and then hardened by radiation such as UV-radiation, electron beam radiation or laser beam radiation and/or at elevated temperature wherein the temperature may be raised by convection or thermal radiation such as infra-red and/or UV-radiation or using hot gas such as hot air (Col. 5, lines 43-51).  Gillich also discloses that the functional coating a) effects a levelling or smoothing of the surface, and may be a single layer or multiple layer such as a double layer (Col. 5, line 66-Col. 6, line 4; such that a second layer may read upon the broadly claimed adhesion-promoting layer of instant claim 8); and that the reflecting layer structure b) may be applied directly onto the functional coating a) or onto an intermediate bonding layer (Col. 6, lines 25-28; thus alternatively reading upon the broadly claimed adhesion-promoting layer of instant claim 8 when the functional coating a) is a monolayer). Gillich discloses that the protective layer of silicon oxide is provided as an outermost layer located on an outer side of the reflector directly exposed to mechanical influences and protecting the underlying layers, and given that Gillich recites that the reflecting layer structure comprises “transparent layers [i.e. plural] and thereby in particular the protective layer” (Col. 6, line 64-Col. 7, line 3), Gillich provides a clear teaching and/or suggestion that the reflecting layer structure may comprise additional layers between the silver reflective layer and the outermost protective layer.  
Hence, Gillich discloses a reflector having a layer structure provided on an aluminum substrate as in the claimed invention including an intermediate layer made of lacquer as in the claimed invention and comprising a lower partial layer consisting essentially of anodic oxidized aluminum of the substrate in a thickness as claimed and an upper partial layer consisting essentially of an organic or polymeric lacquer that may be hardened/crosslinked via UV radiation with a thickness as claimed, and an optically active multi-layer system applied to the intermediate layer wherein the multi-layer system includes a metallic layer consisting essentially of silver which forms a reflective layer and at least one dielectric or oxidic layer that is a transparent layer providing protection to the underlying layers; and although Gillich provides a clear teaching and/or suggestion that the reflector comprises an adhesion-promoting layer between the lacquer layer and the reflective layer and may also comprise a plurality of transparent layers above the reflective layer, Gillich does not specifically disclose that the transparent layers include upper and lower dielectric or oxidic layers wherein the upper dielectric or oxidic layer is a higher refractive layer than the lower dielectric or oxidic layer and consists essentially of at least one of the claimed metal oxides and the lower dielectric or oxidic layer consists essentially of at least one of Al2O3 and SiO2 as instantly claimed, nor that the polymer lacquer layer is hardened by ionic polymerization initiated by photo-chemical excitation.
 However, with regard to the lacquer layer, the Examiner again takes the position that the broadly claimed “hardened by” limitation is a process limitation in the product claims that as generally recited in instant claim 1 does not provide any specific material and/or structural limitations to differentiate the claimed hardened lacquer from the hardened lacquer taught by Gillich, and further given that it is well established in the art that UV-curable coatings are typically of two types of radiation cure mechanisms - (cat)ionic or free-radical – wherein UV-curable epoxy coatings are typically hardened by (cat)ionic polymerization while UV-curable acrylic coatings are typically hardened by free-radical polymerization, the claimed “hardened by ionic polymerization initiated by photo-chemical excitation and crosslinking” would have been obvious over Gillich given the specific recitation of epoxy lacquers that may be hardened by UV radiation.  With regard to the additional dielectric or oxidic layers, given that Gillich specifically discloses that prior art reflector structures are known to comprise a reflection layer system including a plurality of oxide layers, particularly a first known layer system including a ceramic layer, a metallic reflective layer and one or more transparent protective layers such as oxides of magnesium or titanium; and a second known reflection layer system including layers of silicon oxide, metal, silicon dioxide and titanium dioxide to achieve reflection, but that such known structures are not resistant to mechanical effects or mechanical stress which is solved by incorporation of the outermost protective layer disclosed by Gillich (Col. 1, lines 1-51), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to incorporate multiple transparent metal oxide layers as “underlying layers” as part of the reflection layer system and upon which the outermost protective layer taught by Gillich is provided, particularly the above silicon dioxide and titanium dioxide layers disclosed in the second known structure, reading upon the claimed lower and upper dielectric or oxidic layers, respectively, thereby rendering the claimed invention as recited in instant claims 1, 8-9, 15-16, and 22 obvious over the teachings of Gillich.
With respect to instant claims 2-5, Gillich discloses that the functional coating a) may be a vacuum resistant lacquer or polymer coating of acrylic or epoxy, as generally recited in instant claims 3 and 4, respectively, which may be hardened by UV-radiation as noted above (a low energy form of radiation) such that incorporation of a photoinitiator, such as the obvious species of photo-initiators recited in instant claim 5, for said UV radiation curing would have been obvious to one skilled in the art before the effective filing date of the instant invention (as discussed previously on the record), and given that the remaining limitations of instant claims 2-5 are process limitations that do not materially and/or structurally differentiate the claimed lacquer layer from the lacquer layer taught by Gillich, the invention as recited in instant claims 2-5 would have been obvious over Gillich.
With respect to instant claims 17-18, Gillich discloses that the protective layer may have a minimum thickness of 3nm and the maximum thickness may be 1000nm (Col. 2, lines 2-40, reding upon the claimed thickness of instant claim 18) and that the transparent layers, particularly the protective layer, may be present as a gel-film formed by a sol-gel process followed by drying, flame-pyrolitic process or flame coating using SiO2 (Col. 6, lines 49-53 and 64-67; Claim 32) and given that Gillich generally discloses gel films that may be produced from organo-functional silanes that would result in an organic silicon gel layer as in instant claims 17-18 if used as the gel-film protective layer (Col. 3, line 66-Col. 5, line 3), the claimed invention as recited in instant claims 17-18 would have been obvious over the teachings of Gillich.
With respect to instant claim 21, Gillich discloses that the functional coating a) effects a levelling or smoothing of the surface with Ra (arithmetic mean roughness) of less than 0.01 µm (Col. 5, lines 61-65) thereby reading upon the range of instant claim 21 and thus rendering the claimed invention as recited in instant claim 21 obvious of the teachings of Gillich.
With respect to instant claim 23, as noted above, Gillich discloses that the reflector may be formed by coiling coating, and given the thickness ranges disclosed by Gillich for the aluminum sheet or substrate as recited in Col. 3, lines 9-14, preferably 0.4 to 0.5mm, and for the various coating layers disclosed throughout and discussed in detail above, including e.g. 10-200nm for the pretreatment layer, 0.5 to 20µm for the lacquer layer, 10 to 200nm for the reflective metal e.g. Ag layer, and maximum thickness of 1000nm for the protective layer, Gillich provides a clear suggestion of a total thickness within the claimed range of 0.1 to 1.5mm; and although Gillich does not specifically disclose a width of the reflector produced by coil coating, given that widths falling within the claimed range are typical in the art and would have been obvious based upon the end uses disclosed by Gillich (Col. 8, lines 12-21) as well as the recitation of “strips” at Col. 7, line 64-66, the claimed invention as recited in instant claim 23 would have been obvious over the teachings of Gillich, particularly given the absence of any clear showing of criticality and/or unexpected results with regard to the claimed width and thickness ranges.
With respect to instant claim 24, as noted above, Gillich discloses that the reflection layer structure b) on the reflecting body leads in particular to reflectors whose coated surfaces (e.g. “on the side of the multi-layer optical system”) may have a total light reflection, measured according to DIN 5036 of 90% or more (Col. 7, lines 45-48), thereby rendering the claimed invention as recited in instant claim 24 obvious over the teachings of Gillich.
Claims 1-5, 8-9, 15-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gillich (USPN 6,310,737), as applied above to claims 1-5, 8-9, 15-18, and 21-24, and in further view of Watt (USPN 4,113,895, already of record).  The teachings of Gillich are discussed above and although the claimed invention would have been obvious over the teachings of Gillich taken alone as detailed above, it is further noted, as previously discussed on the record, that Watt discloses curable varnish compositions that can be applied to aluminum substrates and cured by irradiation, particularly ultraviolet electromagnetic radiation, (Col. 6, lines 41-46 and 51-56), wherein preferred varnishes are based on crosslinkable epoxy or acrylic resins, and include a photoinitiator to initiate polymerization of the material and/or crosslinking upon exposure to radiation (Col. 2, lines 42-53), with suitable photoinitiators for an epoxy resin composition being cationic photoinitiators, such as sulfonium or iodonium salts as instantly claimed (Col. 3, line 32-Col. 4, line 29), while free-radical photoinitiators may be for an acrylic varnish (Col. 5, lines 2-14). Hence, given that Gillich clearly disclose the use of UV curable epoxy vanish/lacquer to produce the smoothing/levelling layer or “organic lacquer” of the intermediate layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a sulfonium or iodonium salt photoinitiator to initiate cationic photo-polymerization of the UV epoxy coating or lacquer, given that such photoinitiators are known in the art and preferred for similar applications as disclosed by Watt; and thus the claimed invention as recited in instant claims 1-5, 8-9, 15-18, and 21-24 would have been obvious over the teachings of Gillich in further view of Watt.
Claims 1-5, 8-9, and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gillich (USPN 6,310,737), as applied above to claims 1-5, 8-9, 15-18, and 21-24, taken alone or in view of Watt (USPN 4,113,895), and in further view of Dobrowolski (Optical Properties of Films and Coatings, Chapter 42 in Handbook of Optics, Sections 42.1-42.6, 42.8, 42.13, 42.14, and 42.16).  The teachings of Gillich, taken alone or in view of Watt, are discussed in detail above, and although the Examiner takes the position that the incorporation of additional transparent dielectric layers of alternating refractive indices such as SiO2 and TiO2 layers as disclosed in the Background section of Gillich between the reflective metal layer and the outermost protective layer would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, it is further noted that it is well established in the art that reflectivity of a reflector comprising a metallic reflective layer can be further improved or enhanced by incorporating a Bragg multilayer-stack of alternating dielectric layers of high- and low-refractive-index films of dielectric materials, particularly a quarter-wave stack (as in instant claims 19-20), wherein reflectivity increases as the number of layers or number of pairs of layers increases, as taught by Dobrowolski (Section 42.7 and Section 42.16, pages 42.101-42.106, particularly the section entitled “Metal-dielectric Reflectors” on pages 42.104-42.105 with reference to Section 42.7 for discussion on the theory of two-material periodic multilayer reflectors); wherein Dobrowolski specifically discloses that a single protective layer provided over a metallic mirror to provide protection against abrasion and chemical attack may actually reduce reflectance and that if necessary, this problem can be overcome by using protective coatings of two or more layers may be utilized such as four layers of SiO2 and TiO2 (page 42.104, Figure 130).  Dobrowolski discloses that the stack may be of the [AB]N or [AB]NA type, wherein N represents the number of periods, and A, B represent layers of refractive indices nA, nB and optical thicknesses nAdA, nBdB (page 42.34), or a modified stack of [(0.5A)B(0.5A)]N type with the outermost layers having only half the thickness of the remaining layers as described in Section 42.7 (e.g. 1/8 wave layer with respect to quarter-wave layers), wherein the thickness of the first layer of a multilayer stack “should be adjusted to compensate for the phase change on reflection at the metal surface” (discussed further in Section 42.7); and that the “reflectance of silver, although very high in the visible, falls off rapidly in the near-ultraviolet” wherein it is known that enhancement of the reflectance in that part of the spectrum as well as protection of the silver from tarnish can be provided by a multilayer protective coating (pages 42.104-42.105).
Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide a multilayer dielectric stack of the type(s) disclosed by Dobrowolski of more than two layers or of multiple AB pairs between the silver reflective layer and the outermost protective layer in the invention taught by Gillich, taken alone or in view of Watt, to enhance the reflectivity of the reflection layer structure as taught by Dobrowolski based upon the desired reflectivity for a particular end use, wherein a first high refractive index layer such as TiO2 layer or a first low refractive index layer such as Al2O3 (see page 42.14 of Dobrowolski for various high and low refractive index materials) of a [(0.5A)B(0.5A)]N type stack would read upon “additional adhesion-promoting layer” of instant claims 11-14 including the thickness, and a LH pair of the remaining quarter-wave layers would read upon the claimed “multi-layer system includes…upper and lower dielectric or oxidic layers” of instant claim 1 and particularly as recited in in instant claims 19 and 20; thereby rendering instant claims 1-5, 8-9, and 11-24 obvious over the teachings of Gillich, taken alone or in view of Watt, and in further view of Dobrowolski given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gillich (USPN 6,310,737), as applied above to claims 1-5, 8-9, 15-18, and 21-24, taken alone or in view of Watt (USPN 4,113,895), or as applied above to claims 1-5, 8-9, and 11-24, taken alone or in view of Watt and in view of Dobrowolski, as discussed in detail above, and in further view of Reichert (USPN 6,627,307).  With respect to instant claim 6, Gillich discloses that the polymeric/organic lacquer coating as the functional coating to be provided on the anodized aluminum surface is advantageously a vacuum resistant lacquer as noted above, but does not specifically disclose that the vacuum resistant lacquer features a degassing rate after hardening of less than 10-4 mbar/s/m2 as instantly claimed.  However, Reichert discloses a similar coated reflector with a cured intermediate coating layer applied to an aluminum surface prior to application of an multilayer optical system and similarly recites that it is advantageous, with regard to vacuum coating which takes place after the application of the intermediate layer as in the invention taught by Gillich, to utilize a coating material for the intermediate layer that “is suitable for a vacuum, i.e. has…a gas release [or degassing] rate of less than 10-4 mbar 1 S-1 m-2” as in the instantly claimed invention (Col. 3, line 66-Col. 4, line 3; Col. 4, lines 52-60).  Hence, given the apparent definition of the “suitable for a vacuum” advantageous feature of the cured intermediate coating as disclosed by Reichert reading upon the claimed range as recited in instant claim 6, the claimed invention would have been obvious over the teachings of Gillich, taken alone or in view of Watt, and in further view of Reichert; or Gillich, taken alone or in view of Watt, and in view of Dobrowolski, and in further view of Reichert.
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection presented above, wherein the Examiner notes that Applicant’s arguments with respect to the “hardened by ionic polymerization initiated by photo-chemical excitation and crosslinking”, as may be applied to the new grounds of rejection based upon Gillich as the primary reference as presented above, are not persuasive given that the alleged advantages of using ionic polymerization instead of radical polymerization, such as “the ability to narrowly adjust molecular weight, the formation of block copolymers with specific structures, and a higher attainable degree of polymerization” refer to possible characteristics of the resulting polymer that are not specifically recited in the claims, e.g. the claims do not require the organic lacquer to be a block copolymer with a specific structure, nor require any particular narrow molecular weight or degree of polymerization.  Thus, the Examiner maintains her position that the limitation is a process limitation in the product claims and that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.”  In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985.)  Further, given that Gillich does not require radical polymerization and specifically recites that the lacquer may be an epoxy lacquer that may be cured by UV radiation, wherein such UV curable epoxy resins in the art typically include a cationic photoinitiator as in the claimed invention, Applicant’s arguments with respect to the “hardened by” process limitation as may be applied to the above prior art teachings are not persuasive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 22, 2022